Title: To James Madison from Sylvanus Bourne, 22 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 22 July 1805. “Notwithstanding the Volumes I have lately addressed you on the subject of your favr of May 23—I must beg leave to add a few more observations particularly as to the Contents of my letters to Mr D.
          “You will doubtless find it peculiar that I should have wished to Conciliate exclusive buisness (as you may construe those letters to express) while I condemn the like in others—but you will at the same time my respected Sir agree with me that the unfair or improper manner in which any buisness is conducted constitutes the obnoxious effects of it—& you will never consider me to have an idea of conducting any buisness on the principles which I have since found to have guided said house in their transactions—the whole tenor of my life forbids such an interpretation—I have already explained to you the embarrassed state of my mind at the time I made the propositions & when you come to examine them entirely For when I say that they really conveyed no precise correct or fixed meaning whatever for when I say that by combining the two Offices we should ensure most of the Shipping buisnes⟨s⟩; to ourselves I said nothing at all—for without any connection whatever between the two Offices Mr D had not only most but every Amn. Ship or Vessell coming here to his address as Broker & when I proposed allowing him half my Consular fees—I could only expect an equal sum from hi⟨s⟩; buisness in return & where was my gain⟨?⟩;
          “In fine I can but repeat that whatever ma⟨y⟩; have been my expressions, or however awkward the appearanc⟨e⟩; that I had no improper intentions that I meant nothing tha⟨t⟩; Could interfer[e] with my public obligations or have a tendency to injure the interest of another in the Slightest degree the genuine principles of honor & integrity have Stamped my conduct through life & I challenge any one to an⟨swer⟩; the contrary—& these principles have gained me the estee⟨m⟩; & respect of my own Countrymen in my public & priv⟨ate⟩; concerns and those of the Govt & individuals of this Country. When Since my establishment I have lost by failures & other like events about $30,000 have twice had my family broke up my [sic] sickness & misfortune—am now just a little settled again depending entirely on my Consular Income for my living & unconscious truly so of having forfeited my title thereto or even that your confidence or that of my Govt in me should be impaired—I therefore must confide on those just & candid interpretations of the whole matter which a liberal & enlightened mind is capable of forming & you shall ever find me scrupously continuing to perform every obligation—with integrity & Zeal—& my Children will bless the name of him who has preserved their father’s honor & shewn himself their friend & protector.”
        